Pro Se 7 CRev. 12/16) Complaint for Employment Discrimination




                                         UNITED STATES DISTRICT COUI^T U S iDlstricTCouH
                                                                                    ,_Wiscoi-isin Eystem
                                                                    for the I r^'---~—^-^:^

                                                                                                      f NOV - 4 2020
                                                                                                               : II .£ D
                                                                        Division                          ^Clork ofCoui'i




                                                                         Case No.

                                                                                        (to be filled in by the Clerk's Office)
        RUSSELL ARTHUR WILLIAMS
                                Plamtiff(s)
(Write the full name ofeachplaintijfwho is filing this complaint.
                                                                         Jury Trial: (check one) \ |Yes | | No
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the apace and attach an additional
page with the full list of names,)
                                   -V-




        LOUIS DeJOY, POSTMASTER GENERAL, U.S.
        PUSIAL SLKVli^,^
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I. The Parties to This Complaint

          A. The Plaintiffs)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed,

                                Name RUSSELL ARTHUR WILLIAMS
                                 Street Address 1341 WEST 18th AVENUE
                                 City and County OSHKOSH, WINNEBAGO

                                 State and Zip Code WISCONSIN 54902
                                Telephone Number 920-231-4211

                                E-mail Address ruwi 11 i amsl3@yahoo.corn



          B. The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.


                        Case 1:20-cv-01669-WCG Filed 11/04/20 Page 1 of 6 Document 1                                              Page 1 of 6
Pro Se 7 CRev. 12/16) Complaint for Employment Discrimination


                     Defendant No. 1

                               Name MR. LOUIS De JOY
                               Job or Title (if known) POSTMASTER GENERAL, U.S. POSTAL SERVICE
                               Street Address 475 L'ENFANT PLAZA
                               City and County WASH I NGTON
                               State and Zip Cod® I STRICT OF COLUMBIA 20260
                               Telephone Number 1-800-275-8777

                               E-mail Address (if known) https://www.wikihow.com/contact-the-postmaster



                    Defendant No. 2

                               Name

                               Job or Title (ifhwwn)

                               Street Address

                               City and County

                               State and Zip Code

                               Telephone Number

                               E-mail Address (if known)



                    Defendant No. 3

                              Name

                               Job or Title (ifhwwn)

                               Street Address

                              City and County

                               State and Zip Code

                              Telephone Number

                              E-mail Address (if known)



                    Defendant No, 4

                              Name

                              Job or Title (if known)

                              Street Address

                              City and County

                              State and Zip Code

                              Telephone Number

                              E-mail Address (if known)




                       Case 1:20-cv-01669-WCG Filed 11/04/20 Page 2 of 6 Document 1                       Page 2 of 6
Pro Se 7 CRev. 12/16) Complaint for Employment Discrimination


          C. Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is


                               Name UNITED STATES POST OFFICE
                               Street Address 1025 WEST 20th AVENUE
                               City and County QSHKOSH. WINNEBAGO
                               State and Zip Code WISCONSIN 54903
                               Telephone Number



K. Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

                                 color, gender, religion, national origin).


                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)


                  JJ Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)


                 II Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.


                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)


                                 Other i^^\\sw (specify the federal^): TAMPERING WITH_U.S.JAIU CONSPIRACY,
                                 LYING ON FEDERAL'AFFADAVIT,'THREATENING FEDERAL EMPLOYEE

                                Relevant state law (specify, ifhwwn):



                                Relevant city or county law (specify, if known):




                       Case 1:20-cv-01669-WCG Filed 11/04/20 Page 3 of 6 Document 1                                        Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




m. Statement of Claim

            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claun and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

            A. The discriminatory conduct of which I complain in this action includes (check all that apply):


                                          Failure to hire me.

                                          Termination of my employment.

                           D              Failure to promote me.

                           D              Failure to accommodate my disability.

                           D              Unequal terms and conditions of my employment.

                                          Retaliation.

                                          Other acts (specify): EMPLOYEE(s) UNDUE INFLUENCE ON SUPERVISORY STAFF.
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)


       B.           It is my best recollection that the alleged discriminatory acts occurred on date(s)

                    NOVEMBER 2019 - MARCH 2020.

       c.           T believe that defendant(s) (check one)'.

                                          is/are still committing these acts against me.

                                          is/are not still committing these acts against me.


       D.           Defendant(s) discruninated against me based on my (check all that apply and explain):

                           D             race

                           D              color

                                         gender/sex

                           D             religion

                                         national origin

                                         age (year of birth)      1941          (only when asserting a claim of age discrimination.)

                                         disability or perceived disability (specify disability)




       E.          The facts of my case are as follows. Attach additional pages if needed.




                       Case 1:20-cv-01669-WCG Filed 11/04/20 Page 4 of 6 Document 1                                           Page 4 of 6
Pro Se 7 FRev. 12/16) Comolaint for Employment Discrimiuation

        SEE ENCLOSED LETTER TO NEEOISO DATED 21 MAY, 2020.




                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)


IV. Exhaustion of Federal Administrative Remedies

       A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                 my Equal Employment Opportunity counselor regarding the defendant's alleged discrimmatory conduct
                    on (date)
                                       MAY 04th, 2020



       B. The Equal Employment Opportunity Commission (check one):

                                          has not issued a Notice of Right to Sue letter.

                             X I issued a Notice of Right to Sue letter, which I received on (date) OCTOBER 25th, 2020

                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)


       C. Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                                          60 days or more have elapsed.

                                          less than 60 days have elapsed.


V. ReUef

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages. Qn my original complaint I requested to be reinstated to my former
       position. However, now it is apparent such action would be entering into ahosti1e
       enviroment. Ihad plans to 'upgrade' my automobile and make significant^repairs and
       replacements to my condominium'.'' I fincMt difficylt^to ascertain a, sPecif1c,monetaY;y
       amount'should I be entitled to such funds. I would leave that to the court to decide.

        People inform me they have forwarded me the necessary documentation to go forward
        with'my'complaint/lawsuit against the U.S.Postal Service: I^did "ot^ece^ye^them.
        When Tracking"Numbers were utilized to monitor shipping/receipt, mail pertaining
                       Case 1:20-cv-01669-WCG Filed 11/04/20 Page 5 of 6 Document 1                                    Page 5 of 6
Pro Se 7 CRev. 12/16) Complaint for Employment Discrimination

      to this matter has been found to have been opened and taped shut when I picked the
      mail up in my post-office box.




VI. Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint; (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfnvolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.




       A. For Parties Without an Attorney

                    T agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. T understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.



                    Date of signing: ^ n^.nhpr, ?n?n



                    Signature of Plaintiff /^^ A^t iJjfc 6^^
                    Printed Name of Plaintiff RUSSELL ARTHUR WILLIAMS


       B. For Attorneys


                    Date of signing:



                    Signature of Attorney

                   Printed Nartie of Attorney

                   Bar Number

                   Name of Law Finn

                   Street Address

                   State and Zip Code

                   Telephone Number

                   E-mail Address




                       Case 1:20-cv-01669-WCG Filed 11/04/20 Page 6 of 6 Document 1                                      Page 6 of 6
